Citation Nr: 1454087	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-27 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee strain condition and, if so, whether service connection, to include as secondary to service-connected disabilities of the left knee and/or low back with right sciatic neuralgia, is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from February 1989 to August 1989 and January 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In June 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  During the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2014).  Additionally, at such time, the Veteran was granted a 60-day abeyance in order for her to submit additional evidence.  Thereafter, in August 2013, the Veteran submitted additional medical evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals a copy of the June 2013 Board hearing transcript and VA treatment records dated through December 2012, which were considered in the January 2013 supplemental statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file does not contain any documents at this time.

The reopened issue of entitlement to service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision issued in April 1997, the RO determined that new and material evidence sufficient  to reopen the claim for right knee strain condition had not been received.   

2.  Evidence added to the record since the final April 1997 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee strain condition.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision that determined that new and material evidence sufficient  to reopen the claim for right knee strain condition had not been received is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2014)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee strain condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee strain condition is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merit of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally filed a claim of entitlement to service connection for a right knee condition in March 1995.  Such claim was denied in an April 1996 rating decision, at which time the Veteran's service treatment records and an August 1995 VA examination were considered.  The RO noted that the service treatment records reflect that a history of right knee pain after a fall in March 1993; however, subsequent records dated in May 1993, to include X-rays, revealed no right knee disability.  Similarly, the August 1995 showed no right knee disability.  Accordingly, the RO denied service connection for right knee strain condition on the basis that there was no evidence that a current chronic disability existed.  

The Veteran requested reconsideration of her right knee claim in December 1996, and the claim was again denied in an April 1997 rating decision on the basis that new and material evidence sufficient  to reopen the claim for right knee strain condition had not been received.  In addition to the evidence previously of record and considered in the April 1996 rating decision, the RO also considered an August 1994 Medical Board examination report from the Naval Regional Medical Center.  In this regard, the RO noted that the previous rating decision denied the Veteran's claim for service connection for a right knee strain on the basis that such was an acute condition that happened during training in 1993.  The RO further noted that no residuals were found on the August 1995 VA examination.  The new evidence consisting of the August 1994 Medical Board examination report reflected that, while the Veteran complained of pain in the right knee and was diagnosed with right knee overuse type pain, there was no clinical indication to indicate a relationship of the overuse type pain in the knee to the service-connected left knee disability.  As such, service connection remained denied.

In April 1997, the Veteran was advised of the decision and her appellate rights.  No further communication regarding the Veteran's claim of entitlement to service connection for a right knee strain condition was received until March 2009, when VA received her application to reopen such claim.  Therefore, the April 1997 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997) [(2014)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right knee strain condition was received prior to the expiration of the appeal period stemming from the April 1997 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The Board also notes that VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  As such, new and material evidence is not needed to reopen a previously denied claim when relevant service treatment records and/or any other relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  In the instant case, while additional service records were received in 1999, a review reveals that such were dated after 1997 and thus not in exist at the time of the April 1997 rating decision; were previously of record and considered; or are irrelevant to her right knee.  Therefore, the provisions of 38 C.F.R. § 3.156(c) are inapplicable to the present claim.

The evidence received since the April 1997 rating decision consists of VA outpatient treatment records, August 2009 and August 2012 VA examination reports that show no current right knee disability, treatment records from Valley Orthopedic Associates, to include a June 2013 treatment record that documents right knee early arthritis and an opinion from the Veteran's private examiner that suggests the right knee disorder has been aggravated by the Veteran's service-connected left knee disorder, various lay statements, and hearing testimony from the Veteran.  The Board observes that, during the hearing, the Veteran testified that because of the pain she experiences in regard to her service-connected low back disability with right sciatica, it changes the way she has to walk and that also puts weight on her right knee.  See page 16 of the Board hearing transcript.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, for the purposes of reopening a claim, such statements are presumed credible.  See Justus, supra.

The Board finds that the evidence received since the April 1997 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a right knee disorder.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a right knee disorder was previously denied as the evidence did not show a current right knee disability.  In this regard, while the August 2012 VA examination found no current disability of the right knee, the June 2013 private treatment record documented early right knee arthritis.  Moreover, the statement from the Veteran's private physician indicates suggests the right knee disorder has been aggravated by the Veteran's service-connected left knee disorder.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee strain condition is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee strain condition is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened service connection claim, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that the Veteran should be afforded a new VA examination in light of the evidence of record suggesting a current diagnosis of a right knee disorder and a possible relationship between her claimed right knee disorder and her service-connected left knee disability.  In this regard, the Board notes that, since the August 2012 VA examination, in which the examiner opined that there was no pathology to render a diagnosis, a June 2013 private treatment record documents early right knee arthritis and suggests that such is aggravated by the Veteran's service-connected left knee disability.  

The Board also notes that, during the June 2013 hearing, the Veteran indicated that her right knee disability was also related to her service-connected low back disability with right sciatic neuralgia, as she had to change the way she walks because of the low back pain, and such puts weight on her knee.  The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed). Here, as the Veteran is service-connected for a low back disability and right sciatic neuralgia, the VA examiner should offer an opinion as to whether such service-connected disabilities caused or aggravated her right knee disorder.

Moreover, the Veteran's service treatment records documents that she was seen for right knee pain in March 1993 after she fell; however, no right knee pathology was shown at the time.  Thus, the examiner should also offer an opinion as to whether the Veteran's current right knee disorder incurred in service, to include as due to the right knee injury sustained during service.

Finally, on remand, the Veteran should be given an opportunity to identify any additional healthcare providers who have treated her for her right knee disorder.  Thereafter, any additional identified records, to include updated treatment records from Puget Sound, Washington, VA Medical Center dated from December 2012 to the present, should be obtained for consideration in her appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to her right knee disorder.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include those from the Puget Sound VA facility dated from December 2012 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).


2.  After obtaining all outstanding treatment records, schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of her right knee disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder, to include a copy of this REMAND must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

(A)  The examiner should identify all current right knee disorders.  If he or she determine that there is no current diagnosis of a right knee disorder, such finding should be reconciled with the June 2013 diagnosis of early arthritis. 

(B)  For each currently diagnosed right knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder is etiologically related to the Veteran's active military service, to include as a result of the in-service fall documented in March 1993. 

(C)  The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's right knee disorder was caused OR aggravated (permanently worsened) by her service-connected left knee or low back with right sciatic neuralgia disabilities.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of her claimed right knee disorder and the continuity of symptomatology of the claimed disorder.  The examiner should also address the June 2013 statement from the Veteran's private examiner F.H., MD., which appears to suggest a relationship between the Veteran's right knee disorder and the service-connected left knee disability.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


